Citation Nr: 1302373	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1969 to January 1971.  He was awarded a Vietnam Service Medal, a Combat Infantryman's Badge, and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 2011 decision, the Board denied entitlement to a TDIU.  The Veteran filed an appeal of the December 2011 decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued an Order granting a Joint Motion and vacating and remanding the December 2011 Board decision that denied a TDIU on the basis that complete copies of a Social Security Administration (SSA) decision dated in February 2011 and the supporting medical records including a psychiatric evaluation report dated in May 2009 were not of record at the time of the December 2011 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In August 2012, the Court issued an Order granting a Joint Motion and vacating and remanding the December 2011 decision that denied a TDIU.  The Joint Motion agreed that a complete copy of a SSA decision dated in February 2011 was not of record at the time of the December 2011 Board decision.  The parties to the Joint Motion for Remand indicated that pages 2, 4, and 6 of the February 2011 SSA decision were missing.    

The parties to the Joint Motion cited to Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), in which the Federal Circuit held that VA was required to make an effort to obtain records where there exists a reasonable possibility that the records could help a veteran substantiate a claim for benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  While a decision by SSA on a claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the degree of the Veteran's disability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2012).

The parties in this case agreed in the Joint Motion that, because it was impossible to determine whether the SSA records are relevant without first examining them, a remand was warranted to obtain these records as part of VA's duty to assist pursuant to 38 C.F.R. § 3.159 (2012).  The parties further indicated that the record did not contain any notification to the appellant that the SSA records were unavailable as per 38 C.F.R. § 3.159(e), and the record did not contain the required formal findings of unavailability of federal records.  

For these reasons, the Board finds that a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  In this case, the RO should take the appropriate steps to obtain and associate with the claims folder complete copies of the Veteran's SSA records and supporting medical evidence including complete copies of the February 2011 SSA decision and the May 2009 psychiatric evaluation report by Dr. Daniel Ullman dated in May 2009.  


The RO should obtain copies of all records of VA treatment for the service-connected disabilities dated since May 2009 from the VA healthcare system including the VA medical center in Omaha, Nebraska.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any copies of any outstanding non-VA treatment records referable to the claim for TDIU.  The RO should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain complete copies of the SSA decision (complete copies of the February 2011 SSA decision, including pages 2, 4, and 6) and SSA records, including supporting medical evidence, specifically, the May 2009 psychiatric evaluation report by Dr. Daniel Ullman.    

End such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records are not located, notify the Veteran that the SSA records are unavailable as per 38 C.F.R. § 3.159(e) and make a formal finding of unavailability of the federal records.  

2.  Obtain copies of all VA treatment records from June 2009 from the VA healthcare system, including the VA Medical Center in Omaha, Nebraska, that show treatment of service-connected disabilities. 

3.  Contact the Veteran and ask him to identify all non-VA medical treatment referable to the claim for TDIU.  The letter should request sufficient information to identify the health care providers and, if necessary, signed authorizations, to enable VA to obtain copies of any additional evidence.  The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

4.  After completing all indicated development, readjudicate the TDIU claim remaining on appeal.  If the TDIU benefit sought on appeal is not granted, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

